DAYTON, J.
Plaintiff sued for breach of contract of hiring until March 1, 1909, having been discharged January 19, 1909. Hers was the only testimony offered in her behalf. The defendant, his wife,, and superintendent all testified that her employment was by the week,, and conditioned upon her services proving satisfactory, and that her discharge was caused by her failure to meet the requirements of her duties. There were no circumstances tending to corroborate plaintiff’s inherently improbable testimony, but she had judgment for the full amount claimed. As there was a failure to establish her cause o£ action by a preponderance of evidence, there must be a new trial.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.
LEHMAN, J., concurs.